Citation Nr: 1648160	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  15-06 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1957 to July 1959.  He also had additional service in the United States Army Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of that proceeding is associated with the record.  The record was also held open for 60 days in order to allow the Veteran and his representative additional time to submit medical records.  Thereafter, the Veteran submitted additional evidence.

In July 2016, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  

The Board notes that the Veteran's appeal originally included the issue of entitlement to an increased evaluation for bilateral hearing loss.  However, he did not perfect that appeal following the issuance of the January 2014 statement of the case.  Rather, the Veteran specifically limited his appeal to the issues listed on the title page in his February 2014 substantive appeal.  Therefore, that matter is no longer on appeal, and no further consideration is necessary.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).




FINDINGS OF FACT

1.  The Veteran's left knee disorder did not manifest in service or to a compensable degree within one year of separation and is not otherwise related to his military service.  

2.  The Veteran's right knee disorder did not manifest in service or to a compensable degree within one year of separation and is not otherwise related to his military service.  


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in active service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103(A), 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  A right knee disorder was not incurred in active service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103(A), 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran was provided a notice letter in December 2011, prior to the initial decision on the claim in June 2012.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In this regard, the December 2011 letter informed the Veteran of the evidence necessary to substantiate his claims for service connection and notified him of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.   

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment and service personnel records as well as all identified and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  During the March 2016 Board hearing, the Veteran reported that he received post-service private treatment from Dr. R. (initials used to protect privacy).  See March 2016 Board hearing transcript, 9.  In July 2016, the AOJ provided the Veteran the opportunity to identify any outstanding private medical records and the Veteran responded that Dr. R. was not involved in his treatment.  The Veteran has not otherwise identified any available, outstanding records that are relevant to the claims decided herein.  

The Veteran was also afforded a VA examination in May 2012 in connection with his claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the examination is adequate to decide the case because it is predicated on an examination of the Veteran and a review of the claims file, including the Veteran's post-service VA medical treatment records documenting his medical history and any complaints.  The opinion also sufficiently addresses the central medical issues in this case to allow the Board to make a fully informed determination and is supported by rationale.  Id.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in March 2016.  The Veterans Law Judge clearly set forth the issues to be discussed and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claims.  Moreover, the record was held open for a period of 60 days to provide the Veteran the opportunity to submit additional evidence.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

With regard to the July 2016 remand, the Board finds that the AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the AOJ obtained the Veteran's complete service personnel records and additional service treatment records.  The AOJ also secured additional private and VA medical records as directed.  As such, the AOJ substantially complied with the Board's remand directives.  Stegall, 11 Vet. App. at 271(1998)

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is not warranted for a left or right knee disorder. 

The Veteran has contended that his current right and left knee disorders are due to his duties as a paratrooper during his period of active duty service.  See, e.g., August 2012 notice of disagreement; March 2016 Board hearing transcript, 9.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a knee disorder.  In fact, the Veteran's July 1959 separation examination from his period of active duty showed a normal clinical evaluation of the musculoskeletal system and lower extremities.  In addition, in an associated report of medical history, the Veteran denied having a history of trick or locked knees, swollen or painful joints, and arthritis.  Furthermore, the Board notes that performance evaluation reports from the Veteran's period of reserve service indicated that he was well qualified physically and mentally to perform as an officer.  See, e.g., February 1960 and February 1961 Army Reserve officer evaluation reports.  

The post-service medical evidence reflects that the Veteran did not seek treatment for any knee disorders for many years following his military service.  

VA medical records dated in December 2004, August 2005, and February 2006 noted normal physical examinations of the musculoskeletal system with no abnormalities.  

A March 2007 private medical record noted a diagnosis of degenerative arthritis of the knee and indicated that the Veteran was diagnosed with the condition more than five years earlier.  Private medical records thereafter continue to note complaints of knee pain.  

In his November 2011 claim, the Veteran reported that he did not have knee problems while on active duty or for many years thereafter.  He also indicated that his knee pain onset about ten years earlier.  

In a December 2011 statement, the Veteran reported that it was suggested to him that his knee problems may have been caused by his service as a paratrooper.  He also denied having knee problems during his periods of active duty and reserve service.   

During a May 2012 VA examination, the Veteran reported that his bilateral knee pain had its onset approximately 10 years earlier.  He also indicated that he did not remember any specific trauma, injuries, or treatment during service.  The examiner opined that the Veteran's current bilateral knee degenerative joint disease with subsequent left total knee replacement was not related to his military service.  In so finding, the examiner noted that, although the Veteran was a paratrooper during service, there was no indication of any severe injury that would cause posttraumatic arthritis.  The examiner explained that, if the Veteran's knee problems were due to service, he would have had a severe knee injury that would have caused posttraumatic arthritis and severe knee problems within a few years after discharge.  He also noted that the Veteran's knee pain started when he was approximately 65 or 66 years of age and was probably due to years of daily wear and tear.  Lastly, the examiner stated that the Veteran's knees were pain free for approximately 30 to 40 years; therefore, it was highly unlikely that his knee problems were caused by military service.  

In his August 2012 notice of disagreement, the Veteran stated that a number of former paratroopers developed knee problems after service even though the problems did not onset during active duty or for many years after service.

During the March 2016 Board hearing, the Veteran testified that he did not have knee problems during his active duty service and that his knee pain onset approximately 10 years earlier.  The Veteran also testified that he believed that repetitive jumping as a paratrooper during service caused his knee disorders.  He further noted that he does not have arthritis in any other part of his body.      

A February 2014 VA primary care record noted that the Veteran complained of bilateral knee pain.  The VA physician opined that the Veteran's knee pain may have been caused by jumping from heights during his military service.  

In a March 2016 private medical statement, Dr. M.M. (initials used to protect privacy) noted that the Veteran was receiving treatment for longstanding chronic knee pain and arthritis.  She opined that the Veteran's condition may likely be due to chronic wear and tear.  

In an April 2016 private medical statement, Dr. S.H. noted that the Veteran served as a paratrooper and was required to jump out of planes and trains as part of his military training in 1959.  Dr. S.H. opined that, in the absence of an injury during service, it was not possible to say in definite that the Veteran's arthritis was caused at least in part by his service as a paratrooper in the United States Army.   

Initially, the Board notes that the Veteran's service personnel records confirm that his military occupational specialty was a paratrooper during his active duty service.  In addition, the medical evidence of record shows that the Veteran has current disorders of the left and right knees, diagnosed as bilateral severe knee degenerative joint disease with subsequent left total knee replacement.  See, e.g., May 2012 VA examination.  Therefore, the dispositive issue is whether the Veteran's knee disorders manifested in service, within one year of service, or are otherwise related thereto. 

As noted above, the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a knee disorder.  Moreover, the Veteran specifically denied having arthritis and knee problems on his July 1959 report of medical history at the time of his separation from active duty service.  The Board also observes that performance reports from his reserve service describe him as physically fit with no indication of limitations due to knee complaints.  Thus, the medical evidence does not suggest that the Veteran's current knee disorders manifested in service, and the Veteran has not alleged otherwise.  Indeed, the Veteran has consistently reported that his knee problems began in approximately 2001.  See, e.g., November 2011 claim, May 2012 VA examination, and August 2012 notice of disagreement.  Moreover, the Veteran specifically denied sustaining any injuries or experiencing any symptoms related to his knees during his active duty and reserve service.  See, e.g., December 2011 statement in support of claim.  

In regard to whether arthritis was shown during service or within a year of separation, the Board finds that such a diagnosis was not shown.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1331.  The Veteran's service treatment records do not show that he was diagnosed with arthritis during service, and there was no finding of arthritis at the time of separation.  In addition, the record contains no indication that arthritis manifested to a compensable degree within one year of the Veteran's military service.  Arthritis must be objectively confirmed by x-ray.  38 C.F.R. § 4.61a, Diagnostic Code 5003.  Indeed, there is no medical evidence that the Veteran was diagnosed with arthritis within the first year after his separation from service, and the Veteran has not alleged otherwise.  Therefore, the Board finds that the Veteran's right and left knee disorders did not manifest within one year of separation from service.  As such, the Veteran is not entitled to service connection on a presumptive basis, either as a chronic disease during service or within one year of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3); 3.309(a); Walker, 708 F.3d 1335-37.   

Furthermore, the evidence does not show, and the Veteran does not contend, that he had continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  Indeed, the earliest documented medical treatment for degenerative arthritis is a March 2007 private treatment record that noted the Veteran was diagnosed with degenerative knee arthritis five years earlier.  Moreover, the Veteran has consistently reported that his knee pain first began around 2001, which was over 35 years after his separation from service.  The Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Therefore, the Board concludes that a knee disorder did not manifest in service or for many years thereafter.

In addition to the lack of evidence showing that a knee disorder manifested during service or within close proximity thereto, the weight of the evidence of record does not otherwise link the Veteran's knee disorders to service.  In this regard, the May 2012 VA medical opinion fully addresses the question of whether the Veteran's current knee disorders are related to his military service.  The Board affords substantial probative weight to the May 2012 VA opinion, as it is based on a review of the claims file, to include the Veteran's own contentions and the medical evidence, and an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the examiner provided a reasoned explanation for his opinion with clear conclusions and supporting data.  

The Board notes that the February 2014 VA physician opined that the Veteran's knee pain may have been caused by jumping from heights during his military service.  However, the VA physician provided no supporting rationale for his opinion.  Moreover, medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Beausoleil v. Brown, 8 Vet. App. 459, 463   (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility. See 38 C.F.R. § 3.102.  Therefore, the Board finds that the February 2014 statement has limited probative value.  

The Board also acknowledges that the Veteran submitted private medical opinions from Dr. S.H. and Dr. M.M.  However, the Board finds that the opinions have limited probative value.  In this regard, in March 2014, Dr. M.M. opined that the Veteran's knee problems may likely be due to chronic wear and tear.  However, the opinion does not show or otherwise suggest a connection to the Veteran's active service.  Indeed, Dr. M.M. did identify the source of the chronic wear and tear in the Veteran's case.  Furthermore, in April 2014, Dr. S.H. opined that, in the absence of an injury during service, it was not possible to say in definite that the Veteran's arthritis was caused at least in part by his service as a paratrooper in the United States Army.  As discussed above, the evidence of record does not show, and the Veteran has not alleged, that he sustained a specific injury during service.  Therefore, Dr. S.H.'s opinion arguably weighs against the Veteran's claim.  Moreover, as noted above, a speculative opinion is not sufficient to warrant service connection.

In reaching this decision, the Board has also considered the Veteran's own assertions that his current bilateral knee disorder is related to his service as a paratrooper.  However, the Board finds that his general assertions are outweighed by the findings of the May 2012 VA examiner who determined that the Veteran's current knee disorders are not related to his military service.  The examiner reviewed and considered the evidence of record, including the Veteran's own statements, and provided a medical opinion with supporting rationale relying on medical training, knowledge, and expertise.  

In summary, the Board finds that the most probative evidence shows that right and left knee disorders, including arthritis, were not present during the Veteran's active service, arthritis was not manifest to a compensable degree within one year of service discharge, and his current right and left knee disorders are not otherwise causally related to his active service or any incident therein.  For these reasons, the preponderance of the evidence is against the claims for service connection for right and left knee disorders. 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a left knee disorder is denied.  

Entitlement to service connection for a right knee disorder is denied.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


